Citation Nr: 1616981	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  14-16 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a brain tumor, to include as a result of herbicide exposure.

2.  Entitlement to service connection for neuropathy in the left leg.

3.  Entitlement to service connection for Type II diabetes mellitus, to include as a result of herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The issue of entitlement to service connection for Type II diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's diagnosed mixed ependymal tumor, predominantly subependymoma (WHO Grade 1) with focal ependymoma (WHO Grade 2) had its onset many years after service and is not related to his military service, to include as due to possible herbicide exposure while serving in Thailand.

2.  The Veteran was not diagnosed with neuropathy in his left leg at any point during the appeal period, and his symptoms of swelling and increased warmth in the left leg has not been shown to be related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a brain tumor as a result of exposure to herbicides have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for neuropathy of the left leg have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was satisfied in an August 2012 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and Social Security Administration records have been secured, and the Veteran has submitted statements in support of his claims.  The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate his claims.  The Board is also unaware of any such outstanding evidence or information.  

The Veteran has not been afforded VA examinations for his claims of service connection for a brain tumor or for neuropathy in his left leg; however, the Board finds that examinations are not necessary.  The duty to assist includes providing the a medical examination or opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet.App. 79 (2006); see 38 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The threshold for the third McLendon element is low, and the types of evidence that "indicate" that a current disability may be associated with military service "include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptom[s] such as pain or other symptoms capable of lay observation." McLendon, 20 Vet.App. at 83. 

While there are current symptoms that could be related to left leg neuropathy, there is no evidence of any related symptoms in service.  As for the brain tumor and the Veteran's assertion that it could be related to exposure to herbicides in service, as discussed within, that disability is not among those presumed to be related to herbicide exposure.  The only evidence before the Board that might "indicate" that the brain tumor "may be associated with" service is the Veteran's own allegation of a link, unaccompanied by the type of indication that would meet the requirements of McLendon and § 3.159(c)(4)(C).  As a general matter, a bare allegation of a link is not similar to the type of evidence contemplated by the statutes and regulations, which McLendon described: equivocal or generalized medical evidence or credible evidence of symptoms capable of lay observation. McLendon, 20 Vet.App. at 83; cf. Charles v. Principi, 16 Vet.App. 370, 374-75 (2002) (noting that the veteran testified "he had experienced ringing in his ears (i.e., tinnitus) in service and that he has experienced such ringing ever since service" sufficed to "indicate" the disability may be associated with service).  A "conclusory generalized statement" that a service-connected illness caused present medical problems was not enough to satisfy McLendon's third element. Waters v. Shinseki, 601 F.3d 1274 (Fed.Cir.2010).  Thus, the Veteran's bare assertion of a link, without other indication of association with service is not sufficient to indicate that the brain tumor may be associated with service. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Service Connection 

The Veteran seeks service connection for neuropathy of the left leg and a brain tumor that he claims are each related to active duty service.  The Veteran maintains that he was exposed to herbicides while serving in Thailand.  For the reasons set forth below, however, the Board finds that service connection is not warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For chronic diseases, listed in 38 C.F.R. § 3.309(a) (including brain tumor), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within one year from the date of separation from service. 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

A Veteran shall be presumed to have been exposed to certain herbicide agents where the evidence can establish that the Veteran served on active duty in one of a few specific locations.  38 C.F.R. § 3.307.  Most commonly, these presumptions apply to Veterans who served on active duty in the Republic of Vietnam from January 9, 1962, to May 7, 1975.  38 U.S.C.A. § 1116.  However, exposure to such herbicides is also presumed for Veterans who served in specific specialties at certain Royal Thai Air Force Bases (RTAFB's) during the Vietnam era.  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain conditions such as prostate cancer and diabetes mellitus shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) are met even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).

The lists of diseases that are presumed to be related, or due to, herbicide exposure are updated by the Secretary based on information provided by the National Academy of Sciences (NAS).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924-47,928 (Aug. 10, 2012). 

Notwithstanding the foregoing, regulations provide that service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  Combee v. Brown, F. 3d. 1039 (Fed. Cir. 1994).

Brain tumor

In this case, review of the record revealed that the Veteran was seen by private treatment providers in April 2011 for extended nausea and vomiting.  On April 22, 2011, he underwent a suboccipital craniectomy with removal of a fourth ventricular tumor that was initially diagnosed as subependydoma.  The diagnosis was later amended to mixed ependymal tumor, predominantly subependymoma (WHO Grade 1) with focal ependymoma (WHO Grade 2).  See June 2012 Surgical Pathology Report.  An April 2013 VA treatment record stated the Veteran had residual balance difficulty and double vision.

Even assuming the Veteran was exposed to herbicides in service, presumptive service connection cannot be established for the Veteran's brain tumor because VA has not recognized a positive association between exposure to herbicides and that condition.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Notwithstanding the inapplicability of the herbicide presumption, service connection may still be granted, if there is competent evidence to establish that the Veteran's diagnosed brain tumor, had its onset in or is otherwise related to service.  In this regard, the Veteran does not contend, and his service treatment records do not show, that his claimed brain tumor had its onset in or is otherwise directly related to service.  Indeed, the Veteran's service treatment records contain no evidence of complaints, treatment, or a diagnosis for a brain tumor or other neurological condition.  

While a brain tumor is one of the chronic disorders that may be established based on a legal presumption by showing that the disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service, the evidence of record does not demonstrate any findings or complaints related to the Veteran's diagnosed tumor until April 2011, many years following separation from service.  As such, service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Finally, there is no competent medical evidence of record that otherwise links the Veteran's diagnosed brain tumor to his service.  Any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the Veteran's diagnosed brain tumor and his service provides no basis for allowance of the claim.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case - whether the Veteran's diagnosed mixed ependymal tumor, predominantly subependymoma (WHO Grade 1) with focal ependymoma (WHO Grade 2), was etiologically related to service (to include herbicide exposure) - falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hence, the lay assertions in this regard have no probative value.

In summary, the preponderance of the evidence is against the Veteran's claim for service connection for residuals of a brain tumor as due to herbicide exposure.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Neuropathy of the left leg

As for the claim of service connection for neuropathy of the left leg, the Veteran's available service treatment records are silent with regard to any complaints, treatment or diagnosis related to his lower extremity symptoms.  

A May 2012 VA treatment record noted there was swelling and increased warmth in both lower extremities, with the left greater than the right.  There was non-pitting edema of the left calf, but no muscular soreness/tenderness present.  VA treatment records dated in May 2012 and June 2012 reflect that the Veteran underwent a unilateral lower extremity venous duplex ultrasound in his left leg that revealed an old, chronic clot in one of the veins in his thigh.  There was no acute clot, and the examiner noted that no treatment was needed. 

A February 2013 VA treatment record noted the Veteran's reports of burning in his left leg.  The treatment record further noted that studies were done that indicated an old blood clot.  The Veteran stated there was been no changes in the way the leg feels, and it did not seem to be any worse than before.  The Veteran stated he had the problems with his left leg for a long time.

The Veteran is competent to state what comes to him through his senses, including what he has personally observed and what others have told him.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  However, symptoms or manifestations alone are not subject to service connection.  Rather, it is the underlying disability causing the symptoms or manifestations that may be service-connected and, in this regard, the Veteran is not shown to be in possession of the requisite medical background and skills as to render competent an offered diagnosis of neuropathy in the lower extremities.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Based on a careful review of the evidence, the Board finds that service connection for neuropathy of the left leg is not warranted as the evidence in the record weighs against a finding that the Veteran is currently diagnosed with any such condition.  While there is some medical evidence from the Veteran's private treatment provider indicating he was diagnosed with an old, chronic clot in one of the veins in his thigh, there is no evidence relating this blood clot or the Veteran's symptoms of swelling and increased warmth to his active duty military service. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such in-service events have resulted in a current disability.  See 38 U.S.C.A. § 1110, 1131.  Thus, without "competent evidence of current disability," there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

As there is no current diagnosis of neuropathy of the left leg and no competent evidence relating the chronic clot to service, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for a brain tumor as a result of exposure to herbicides is denied.

Entitlement to service connection for neuropathy in the left leg is denied.


REMAND

The Veteran contends that he developed Type II diabetes mellitus as a result of his service in Thailand.  His available medical records reflect that he is presently diagnosed with diabetes, which is among the medical conditions entitled to presumptive service connection based on exposure to herbicides.  38 C.F.R. § 3.309(e). 

In a statement received in August 2014, the Veteran stated that his job responsibilities involved towing aircraft from the flight line perimeter to a hangar or outside to do his job.  In a March 2016 brief, the Veteran's representative noted that the Veteran worked as a corrosion control specialist while stationed at Nakhon Phanom and Udorn Air Force Bases in Thailand.  He stated that his job responsibilities placed him along the perimeters in each airbase, inspecting perimeter fences and other metal surfaces and installations reinforced by metal along the base perimeter, providing corrosion prevention and control procedures for tactical ground equipment.  The Veteran was also involved in surface preparation all along the perimeters of the air force bases and in direct contact with Agent Orange and other herbicides known to have been utilized along the air force perimeters where the Veteran was working.  

The procedures for establishing exposure to toxic herbicides for Veterans stationed in Thailand during the Vietnam Era are set forth in the VA Adjudication Procedures Manual.  See M21-1.IV.ii.1.H.5.a.  Under this section, exposure will be conceded for any United States Army Veteran who served with a military police unit, or with a military police occupational specialty, on the RTAFBs in U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang.

If the evidence does not indicate that a Veteran served on a specified RTAFB in such a capacity, with duty on the air base perimeter, a "memorandum of record" will be incorporated into the claims file, which details the use of tactical herbicides in Thailand during the Vietnam era.  Based on the information contained in this memorandum, as well as any information the Veteran submits, exposure will be considered based on the evidence of record, which may require referral of the case to the U.S. Army Joint Services Records Research Center (JSRRC) for additional development.  

A May 2013 VA Memorandum noted that the Veteran had not provided enough information to corroborate his claimed Agent Orange exposure to allow for a meaningful research of records by the JSRRC.  The Board notes, however, that the memorandum shows that the only possible exposure considered was in Vietnam.  The Veteran has not asserted exposure in Vietnam; rather he has consistently claimed the exposure occurred during his time in Thailand.  

The Veteran's DD-214 shows that he served as a corrosion control specialist.  He had one year of foreign service.  His decorations included the National Defense Service Medal and the Republic of Vietnam Campaign Medal.  A Citation in the Veteran's available service personnel records noted that the Veteran served at Nakhon Phanom RTAFB in Thailand from November 29, 1970 to November 29, 1971.  A separate personnel record notes the Veteran was also stationed at Udorn RTAFB in Thailand sometime in 1970 with a duty title of corrosion control specialist.

Although VA did not attempt to verify the Veteran's alleged Agent Orange exposure through the JSRRC, the Veteran has provided sufficient information about his claimed exposure to herbicides while he was stationed at Nakhon Phanom and Udorn RTAFB in Thailand in order to formulate a request for corroboration.  Therefore, on remand, an attempt should be made to verify the Veteran's claimed exposure to Agent Orange while in Thailand with the JSRRC.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action (consider VA's Adjudication Procedure Manual, M21-1, IV.ii.1.H.5.a) to include sending a request to the JSRRC for verification of the Veteran's statements claiming he was exposed to Agent Orange while stationed at Nakhon Phanom and Udorn RTAFB in Thailand.  If the AOJ is notified that additional information is needed from the Veteran to conduct a search for evidence that might corroborate his in-service exposure to herbicides, then the Veteran should be contacted and informed of the information needed.

2.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


